

113 S2748 IS: Endangered Species Litigation Reasonableness Act
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2748IN THE SENATE OF THE UNITED STATESJuly 31, 2014Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Endangered Species Act of 1973 to conform citizen suits under that Act with other
			 existing law, and for other purposes.1.Short titleThis Act may be cited as the Endangered Species Litigation Reasonableness Act.2.Award of litigation costs to prevailing parties in accordance with existing lawSection 11(g)(4) of the Endangered Species Act of 1973 (16 U.S.C. 1540(g)(4)) is amended by
			 striking to any and all that follows through the end of the sentence and inserting to any prevailing party in accordance with section 2412 of title 28, United States Code..